             Case 1:20-cr-00182-VEC Document 54
                                             53 Filed 07/17/20 Page 1 of 4
                                                                         2




    New Jersey Office                                                           New York Office
    130 Pompton Avenue                                                          48 Wall Street – 5th fl.
    Verona Nj 07044                                                             NYC, NY 10005
    (973) 239-4300                                                              (646) 779-2746


USDC SDNY
                                          Lorraine@lgrlawgroup.com
DOCUMENT                                     www.lgaulirufo.com
ELECTRONICALLY FILED
                                          Fax: (973) 239-4310
DOC #:
DATE FILED: 07/17/2020
                                                _________
                                                                                          July 17, 2020
    Via ECF
    Hon. Valerie E. Caproni


                                                    MEMO ENDORSED
    United States District Judge
    Southern District of New York
    40 Foley Square
    New York, NY 10007

                          Re: United States v. Burgos (Od20s Rojas)
                              Criminal No. 20 cr 82 (VEC)

    Dear Judge Caproni:

            I represent Odalys Rojas in the above matter. At the parties’ request, Your Honor
    scheduled Mr. Rojas’ plea hearing for Thursday, July 23, 2020. Your Honor scheduled the
    hearing to be “in person.” I am respectfully requesting that the hearing be conducted via video
    conference. Mr. Rojas has serious health issues that in light of the continuing nature of the
    COVID-19 pandemic, cause him great concern to conduct this hearing in court. Therefore, he is
    respectfully requesting to proceed via video conference from his home. He consents to
    proceeding this way and waives his physical appearance in court. Juliana Murray, on behalf of
    the government, consents to this request. In light of the proximately of the scheduled hearing, I
    am enclosing as Exhibit A, a signed Waiver of Right to Be Present at Criminal Proceeding,
    which I have reviewed with Mr. Rojas, and which Mr. Rojas consented to, and authorized me to
    sign on his behalf, should Your Honor grant this request.


                                                                        Respectfully submitted,
                                                                        s/
                                                                        Lorraine Gauli-Rufo
                                                                        Attorney for Odalys Rojas
    Enclosure (Signed Waiver for Plea)
        Case 1:20-cr-00182-VEC Document 54
                                        53 Filed 07/17/20 Page 2 of 4
                                                                    2




cc: Juliana Murray, AUSA



            Mr. Rojas is directed to provide further information about his "serious health
            issues," no later than July 21, 2020. If the information is sensitive, counsel may
            file it under seal by emailing the submission to the Court and the Government.

            Not later than July 21, 2020, the Government is directed to explain whether it
            will seek to remand Mr. Rojas following his plea, and if not, the basis for its
            position that Mr. Rojas may remain on bail.


            SO ORDERED.               Date: 07/17/2020




            HON. VALERIE CAPRONI
            UNITED STATES DISTRICT JUDGE
        Case
         Case1:20-cr-00182-VEC
              1:20-cr-00182-VEC Document
                                 Document53-1
                                          54 Filed
                                              Filed07/17/20
                                                    07/17/20 Page
                                                              Page31ofof42
           C




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                     WAIVER OF RIGHT TO BE
                          -v-                                         PRESENT AT (;RIMINAL
         Oci1tlyS               �OJllS                                    PROCEEDING

                                   Defendant.
-----------------------------------------------------------------X
                                                                      2.() -CR-{� )(        ><!£C.)
Check Proceeding that Applies

--P     Entry of Plea of Guilty

        I am aware that I have been charged with violations of federal law. I have consulted with
        my attorney about those charges. I have decided that I wish to enter a plea of guilty to
        certain charges. I understand I have a right to appear before a judge in a courtroom in the
        Southern District of New York to enter my plea of guilty and to have my attorney beside
        me as I do. I am also aware that the public health emergency created by the COVID-19
        pandemic has interfered with travel and restricted access to the federal courthouse. I have
        discussed these issues with my attorney. By signing this document, I wish to advise the
        court that I willingly give up my right to appear in person before the judge to enter a plea
        of guilty. By signing this document I also wish to advise the court that I willingly give up
        any right I might have to have my attorney next to me as I enter my plea so long as the
        following conditions are met. I want my attorney to be able to participate in the proceeding
        and to be able to speak on my behalf during the proceeding. I also want the ability to speak
        privately with my attorney at any time during the proceeding if I wish to do so.



Date:




         Sentence

         I understand that I have a right to appear before a judge in a courtroom in the outhem
         District of New York at the time of my sentence and to speak directly in that courtroom to
         the judge who will sentence me. I am also aware that the public health emergency created
         by the COVID-19 pandemic has interfered with travel and restricted access to the federal
         courthouse. I do not wish to wait until the end of this emergency to be sentenced. I have
         discussed these issues with my attorney and willingly give up my right to be present, at the
         time my sentence is imposed, in the courtroom with my attorney and the judge who will
         impose that sentence. By signing this document, I wish to advise the court that I willingly
        Case
         Case1:20-cr-00182-VEC
              1:20-cr-00182-VEC Document
                                 Document53-1
                                          54 Filed
                                              Filed07/17/20
                                                    07/17/20 Page
                                                              Page42ofof42

          Case 1:20-cr-00182-VEC Document 49 Filed 06/26/20 Page 4 of 4




        give up my right to appear in a courtroom in the Southern District of New York for my
        sentencing proceeding as well as my right to have my attorney next to me at the time of
        sentencing on the following conditions. I want my attorney to be able to participate in the
        proceeding and to be able to speak on my behalf at the proceeding. I also want the
        ability to speak privately with my attorney at any time during the proceeding if I wish to
        do so.


Date:
               Print Name                                    Signature of Defendant

I hereby affirm that I am aware of my obligation to discuss with my client the charges against my
client, my client's rights to attend and participate in the criminal proceedings encompassed by this
waiver, and this waiver and consent form. I affirm that my client knowingly and voluntarily
consents to the proceedings being held with my client and me both participating remotely.


Date:
               Print Name                                    Signature of Defense Counsel



Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter
also translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter's name is: __________


Date:




Accepted:
               Signature of Judge
               Date:
